DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 01/19/2022 and Applicant’s request for reconsideration of application 16/811029 filed 01/19/2022.
Claims 1-20 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. 
Applicant claims 1 and 11 recites the limit (or an equivalent) "generating a set of baseline observations based on the one or more deviations relative to the set of metrics”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or .
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a . 
Applicant claims 1 and 11 recites the limit (or an equivalent) "generating a revised set of observations based on the benchmark portfolio and the applying of the plurality of goals and concerns to the set of baseline observations”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to use to generate a revised set of observations based on the benchmark portfolio and the applying of the plurality of goals and concerns to the set of baseline observations. However, for the cited claim limit(s) the disclosure of the present application does not sufficiently identify how the inventor intended this function to be performed or the result is achieved. Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. See MPEP § 2161. As such, claims 1 and 11 and any claims which depend therefrom fail to comply with the written description requirement.
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. 
Applicant claims 1 and 11 recites the limit (or an equivalent) "ordering the revised set of observations based on risk”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to use to order the revised set of .
Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art . 
Applicant claims 1 and 11 recites the limit (or an equivalent) " determining top ranked observations based on the ranking of the revised set of observations”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to use to determine top ranked observations based on the ranking of the revised set of observations. However, for the cited claim limit(s) the disclosure of the present application does not sufficiently identify how the inventor intended this function to be performed or the result is achieved. Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. See MPEP § 2161. As such, claims 1 and 11 and any claims which depend therefrom fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 11 recites the structural element "the ranking" in the claim limit “determining top ranked observations based on the ranking of the revised set of 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of portfolio allocation recommendations without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, independent claim 13 and all claims which depend from it are directed toward a method, and independent claim 19 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “identifying a portfolio; identifying a plurality of goals and concerns specific to the portfolio; selecting a benchmark model portfolio; identifying a set of metrics for comparison between the portfolio and the benchmark model portfolio; evaluating one or more deviations relative to the set of metrics associated with the benchmark model 

Claim 11 comprises inter alia the functions or steps of “identifying a plurality of goals and concerns specific to the portfolio; selecting a benchmark model portfolio; identifying a set of metrics for comparison between the portfolio and the benchmark model portfolio; evaluating one or more deviations relative to the set of metrics associated with the benchmark model portfolio; generating a set of baseline observations based on the one or more deviations relative to the set of metrics; applying the plurality of goals and concerns to the set of baseline observations; generating a revised set of observations based on the benchmark portfolio and the applying of the plurality of goals and concerns to the set of baseline observations; ordering the revised set of observations based on risk; determining top ranked observations based on the ranking of the revised set of observations; and providing the list of top ranked observations and customized insights and solutions for each of the top ranked observations”.


Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 


Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional 
As for dependent claims 2-10 and 12-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Clark (PGPub Document No. 20130024395) in view of Salter (PGPub Document No. 20080040250). 
As per claim 1, Clark teaches a system for implementing a portfolio insights observation engine ([0001] “The invention generally relates to a system...for constructing outperforming portfolios relative to target benchmarks” [0028] “the retrieved daily price data may include a next sixty-three observations... to calculate performance metrics associated with the portfolio 170”), the system comprising:	a memory component that stores portfolio data and observations data ([0022] “…the machine-readable medium may include various mechanisms that can store and transmit information that can be read on the processing devices or other machines (e.g., read only memory, random access memory, magnetic disk storage media, optical storage media, flash memory devices…”);	an interactive interface that communicates with a user via a network communication ([0024] “…the system 100 may employ a minimum cut or related solution to enforce the above-described turnover constraint, and the same or a substantially similar minimum cut or related  solution may be used to determine minimum configurations to ensure maximum availability in any suitable network constructed to transport data or commodities” [0026] “…to standardize the inputs used to produce the portfolio, the data preparation engine 120 may eliminate any lines in the security data that are empty”); and	a processor coupled to the memory component and the interactive interface ([0022] such actions or operations in fact result from processing devices, computing devices, processors”), the processor configured to perform the steps of:	identifying a portfolio ([0005] “…use multi-objective evolutionary algorithms to construct or rebalance stock portfolios…” [0023] “…wherein the constructed stock portfolios 170 may generally include a large-cap index 170, a large-cap growth index 170, or other suitable stock portfolios…”);	identifying a plurality of goals and concerns specific to the portfolio ([0005] “… use multi-objective evolutionary algorithms to construct or rebalance stock portfolios that can consistently outperform typical performance benchmarks while satisfying these and other real-world constraints (e.g., maximizing an obtained geometric mean indicating central tendencies or typical values associated with the stocks in the portfolio, maximizing a Sharpe Ratio that measures a risk premium associated with the multi-factor stock model, maximizing an Information Ratio that measures a risk-adjusted return associated with the portfolio…” [0008] “…the rebalance engine may load the candidate constituent set from the rebalance list and then invoke a candidate constituent ;	selecting a benchmark model portfolio ([0005] “… construct outperforming stock portfolios relative to target benchmarks…”);	identifying a set of metrics for comparison between the portfolio and the benchmark model portfolio ([0005] “… construct outperforming stock portfolios relative to target benchmarks…” [0007] “…the data preparation engine may analyze the security data to obtain candidate constituent data [metrics] to seed the particular portfolio under construction, wherein the data preparation engine may search the data repositories to obtain the multi-factor model scores associated with the constituents in the target benchmark index…” [0028] “…relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations based on a maximum dimensionality that constrains subsequent mean variance optimization calculations that will be described in further detail below. Furthermore, the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated with the portfolio 170 in the next rebalance”);	evaluating one or more deviations relative to the set of metrics associated with the benchmark model portfolio ([0028] “…relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations based on a maximum dimensionality that constrains subsequent mean variance optimization calculations that will be described in further detail below. Furthermore, the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated with the portfolio 170 in the next rebalance... the candidate constituent engine 140 may then calculate the average market capitalization and average price-to-book score associated with the constituents in the target benchmark index. For example, the candidate constituent engine 140 may identify the CUSIP (Committee on Uniform Security Identification Procedures) number associated with each stock in the target constituents and search the current rebalance list to obtain the average market capitalization and price-to-book score associated with each CUSIP number. In particular, all constituents associated with the target benchmark may not appear in the current rebalance list due to the above-described filtering processes, whereby the candidate constituent engine 140 may calculate the average market capitalization and average price-to-book score associated with the target benchmark constituents that overlap with the current rebalance list…”);
generating a set of baseline observations based on the one or more deviations relative to the set of metrics ([0001] “The invention generally relates to a system and method for constructing outperforming portfolios relative to target benchmarks and in particular, to using multi-factor models that employ multi-objective evolutionary algorithms and mean variance optimization calculations to select one or more constituents from a target benchmark index to include in a portfolio and weigh the selected constituents to construct or rebalance the portfolio in a manner that can consistently outperform the target benchmark index while satisfying realworld constraints that relate to turnover limits, minimum and maximum stock positions, cardinalities, target market capitalizations, investment strategies, and other characteristics associated with the portfolio” [0027] “…removes any candidate constituents that can be excluded from the portfolio 170 on an a priori basis (e.g., due to a failure to satisfy the goals or other constraints associated with the portfolio.”);

applying the plurality of goals and concerns to the set of baseline observations; ([0008] “…For example, the above referenced rebalance list may include the constituents associated with the target benchmark, which may provide a candidate constituent set that represents the candidate securities to include in the portfolio. As such, the rebalance engine may load the candidate constituent set from the rebalance list and then invoke a candidate constituent engine to remove any candidate constituents that fail to satisfy goals or other constraints associated with the portfolio on an a priori basis…” [0027] “…removes any candidate constituents that can be excluded from the portfolio 170 on an a priori basis (e.g., due to a failure to satisfy the goals or other constraints associated with the portfolio…”);	generating a revised set of observations based on the benchmark portfolio and the applying of the plurality of goals and concerns to the set of baseline observations ([0008] “The candidate constituent engine may then retrieve daily price data [observations] associated with the remaining candidate constituents relative to a date associated with the current rebalance, wherein the retrieved daily price data may include various observations over a period prior to the current rebalance date based on a maximum dimensionality that constrains subsequent mean variance optimization calculations and various observations over a period subsequent the current rebalance date to evaluate performance associated with the portfolio in the next  rebalance. The candidate constituent engine may then calculate the average market capitalization and price-to-book score associated with the constituents in the target benchmark and remove from the rebalance list any constituents associated with the target benchmark not appearing in the rebalance list or having insufficient daily price data prior to the current rebalance date” [0028] “…relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations based on a maximum dimensionality that constrains ;	ordering the revised set of observations based on risk ([0005} maximizing an Information Ratio that measures a risk-adjusted return associated with the portfolio; [0012] calculate the Sharpe Ratio that measures the risk premium associated with the multi-factor model” [0013] “…the optimization engine may then compute a tangency portfolio that represents a minimum risk portfolio having a highest risk-to-return ratio on the Pareto efficient frontier associated with the current portfolio” [0037] “…the optimization engine 160 calculates the daily returns [observations] associated with the candidate constituents that appear in the portfolio solution set to avoid potentially having to recalculating the daily return series associated with any candidate constituent multiple times. Further, in one implementation, the optimization engine 160 may retrieve the daily risk free rate [observations] closest to the date associated with the current rebalance, which may be used to calculate the Sharpe Ratio that measures the risk premium associated with the multi-factor model used in the system…” [0027] “… the candidate constituent engine 140 may then rank any stocks that remain in the candidate constituent set according to market  capitalization, wherein a certain percentage of the remaining stocks that have the lowest market capitalizations may be eliminated” [0029] “the multi-objective evolutionary algorithm 150 may generally may include an object-oriented framework that can apply Pareto-based ranking schemes to compute an optimized portfolio solution set [based on observations] that approximates an entire Pareto frontier in order to solve multi-objective optimization problems”);	determining top ranked observations based on the ranking of the revised set of observations ([0009] “…the optimized portfolio solution set may include various portfolios with different subsets from the remaining candidate constituents passed into the multi-objective evolutionary algorithm, which may then be examined during the subsequent mean variance optimization calculations (which may also be, or include, a multi-objective evolutionary algorithm” [0029] the multi-objective evolutionary algorithm 150 may generally may include an object-oriented framework that can apply Pareto-based ranking schemes to compute an optimized portfolio solution set [based on observations] that approximates an entire Pareto frontier in order to solve multi-objective optimization problems...the optimized portfolio solution set may include various portfolios 170 with different subsets from the remaining candidate constituents input to the multi-objective evolutionary algorithm…” [0047] “… the solution set that the method 300 identifies with the multi-objective evolutionary algorithm may .
Clark does not teach the remaining claim limits.

Salter teaches providing, via the interactive interface, the list of top ranked observations and customized insights and solutions for each of the top ranked observations ([Figure 28, 30, 31, 34, 64] [0315-0319][0334-0335][0393][0426][0433] “..Ranking interface..”).

It would have been obvious to one of ordinary skill in the art to include in an interface for displaying results as shown in Salter with the practice of construct outperforming portfolios relative to target benchmarks in order to allow users to view results as is known in the art. Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Clark teaches the system of claim 1, wherein the processor is further configured to: receive a user input relating to the observations ([0043] “FIG. 2 illustrates an exemplary method 200 to load, retrieve, and filter input data that may be used to construct portfolios” [0028] “… relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations”).

As per claim 3, 
Clark teaches the system of claim 2, wherein the user input relating to the observations comprises re-ranking of the observations ([0027] “…the candidate constituent engine 140 may then rank any stocks that remain in the candidate constituent set according to market capitalization” [0046] “…all constituents in the target benchmark may not appear in the current rebalance list due to the filtering and ranking processes performed in operations 210 and 220, whereby the average market capitalization and average price-to-book score calculated in operation 240 may include the target benchmark constituents that overlap with the current rebalance list”).

As per claim 4, 
Clark teaches the system of claim 2, wherein the user input relating to the observations comprises modifying one or more observations ([0009] “… the mutation rate variable may indicate the modification rate associated with a dominated portfolio from generation to generation”).

As per claim 5, 
Clark teaches the system of claim 2, wherein the user input relating to the observations comprises adding a new observation to the observations ([0028] “… relative to a date associated with the current rebalance, the retrieved daily price data may include a prior two-hundred and eighty-seven observations based on a maximum dimensionality that constrains subsequent mean variance optimization calculations that will be described in further detail below. Furthermore, the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated  with the portfolio 170 in the next rebalance”).

As per claim 6, 
Clark teaches the system of claim 1, wherein the user input relating to the observations is used to refine the observation engine via machine learning ([0042] “… the rebalance engine 130 may calculate and log the performance associated with the winning portfolio and the target benchmark index over the period between the dates associated with the current rebalance and the next rebalance and continue with similar rebalancing techniques when the next rebalance date arises”).

As per claim 7, 
Clark does not explicitly teach The system of claim 6, wherein the machine learning comprises a human-in-the-loop learning model.

However, Clark discloses wherein the machine learning comprises a learning model ([0006] the fundamentals evaluated in the multi-factor models may include price to earnings ratios, price-to-book ratios, cash  flow, or any other suitable metric that can be evaluated to produce an overall score that underlies a stock recommendation. As such, the security data may include the historical scores produced with the multi-factor models; [0025] the security data in the data repositories 110 may include the historical scores produced with the multi-factor models, which may be organized or otherwise delimited according to appropriate time periods (e.g., based on quarterly or monthly financial statements)). Furthermore, the type of learning model, “a human-in-the-loop learning model”, would have been well known in the art and would have involved ordinary skills in the art at the time of the invention.

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the human-in-the-loop learning model, as disclosed, within the invention of Clark because it is an multi-factor mode that can effectively calculate a recommendation score (Clark [0006))

As per claim 8, 
the system of claim 1, wherein the one or more goals and concerns comprise increase income, improve growth, preserve capital, interest rates and market volatility ([0004] “… many investment strategies have (or should have) a risk component that considers market risks relating to the economy and interest rates; [0005] investment styles or strategies  (e.g., growth or value)” [0008] “constituents may also be excluded due to failure to fit or otherwise satisfy certain constraints on the portfolio (e.g., if the constraints require the portfolio to be growth or value oriented, any constituents that are not growth or value oriented may be excluded”).

As per claim 9, 
Clark teaches the system of claim 1, wherein the applying the one or more goals and concerns to the deviations further comprises making one or more adjustments to one or more metrics of the set of metrics ([0006] “…the fundamentals evaluated in the multi-factor models may include price to earnings ratios, price-to-book ratios, cash flow, or any other suitable metric that can be evaluated to produce an overall score that underlies a stock recommendation; [0028] the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated with the portfolio 170 in the next rebalance”).

As per claim 10, 
Clark teaches the system of claim 1, wherein the customized insights and solutions comprise a portfolio insights interface ([0019] “FIG. 2 illustrates an exemplary method to load, retrieve, and filter input data that may be used to construct portfolios” [0046] “…the candidate constituent set may be input to a multi-objective evolutionary algorithm, which may be invoked in an operation 280 to identify a portfolio solution set that will be examined during the subsequent mean variance optimization calculations”).

As per claim 11, Clark teaches a method ([0001] “The invention generally relates to a system and method for constructing outperforming portfolios relative to target benchmarks” [0028] “…the retrieved daily price data may include a next sixty-three observations (i.e., daily observations in a next three-month period) to calculate performance metrics associated with the portfolio 170”).

The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 12, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 2.

As per claim 13, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 3.

As per claim 14, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 4.

As per claim 15, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 5.

As per claim 16, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 6.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 7.

As per claim 18, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 20, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 10.


Response to Arguments 
Applicant's arguments with respect to prior art have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments.
 
Applicant's arguments with regards to patent eligibility have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Portfolio allocation recommendations is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The examiner maintains that the analysis for patent eligibility complies with 2019 PEG. Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-E submitted 10/28/2021 used as prior art and in the conclusion section in the office action submitted 10/28/2021.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
03/15/2022